MATTHIAS, J.:
The provisions of a contract, duly executed by a city, for the erection of a waterworks plant contained a provision permitting the city to enter upon and use the whole or any portion of the work in condition to use previous to its final acceptance, of which provision the city availed itself:
HELD: That from such express provision there does not arise an implied contract binding upon the city under which the contractor may recover for engineering supervision, additional skilled labor and repairs furnished prior to the acceptance of the plant by the city, upon the claim that such supervision, labor and repairs were required to safely operate said plant or to maintain the same in the condition as installed until its final acceptance by the city.
Judgment affirmed.
Marshall, C. J., Hough, Robinson, Jones and Clark, JJ., concur. Wanamaker, J., took no part in the consideration or decision of the case.